     Case 2:15-cr-00707-SRB Document 564 Filed 08/08/19 Page 1 of 2




 1   Daniel D. Maynard, No. 009211
     MAYNARD CRONIN ERICKSON
 2
     CURRAN & REITER, P.L.C.
 3   3200 North Central Avenue, Suite 1800
     Phoenix, Arizona 85012
 4
     (602) 279-8500
 5   dmaynard@mmcec.com
 6 Daniel R. Drake, No.003781
 7 DRAKE LAW, PLC
   4340 East Indian School Road, Suite 21-113
 8 Phoenix, Arizona 85018
 9 (602) 881-5341
   drakelawplc@gmail.com
10
     Attorneys for Defendant
11
12                             UNITED STATES DISTRICT COURT
13                                    DISTRICT OF ARIZONA
14
       United States of America,                      2:15-cr-00707-SRB
15
                          Plaintiff/Respondent,       ABDUL MALIK ABDUL
16                                                    KAREEM’S MOTION TO EXCEED
              v.
17                                                    PAGE LIMITATION
       Abdul Malik Abdul Kareem,
18
                          Defendant/Movant.
19
20          Defendant moves this Court to allow Defendant to file his Motion to Dismiss.

21   Under the Rules, a motion is limited to 17 pages. Due to the nature of this case, the
22
     voluminous record, the relationship of this trial with two other criminal cases and records,
23
     undersigned counsel has exceeded that limitation by four pages, not counting the
24
25   certificate of service. Therefore, undersigned counsel requests that the Court grant this
26
27
                                                  1
28
     Case 2:15-cr-00707-SRB Document 564 Filed 08/08/19 Page 2 of 2




     motion to allow the Motion to Dismiss to be filed.
 1
 2          Excludable delay under 18 U.S.C. § 3161 will not occur as a result of this motion
 3
     or an order based thereon.
 4
            RESPECTFULLY SUBMITTED this 4th day of June, 2019.
 5
 6          MAYNARD CRONIN ERICKSON                         DRAKE LAW, PLC
            CURRAN & REITER, P.L.C.
 7
 8          /s/Daniel D. Maynard                            /s/Daniel R. Drake
            DANIEL D. MAYNARD                               DANIEL R. DRAKE
 9
                                    CERTIFICATE OF SERVICE
10
11          I hereby certify that on August 8, 2019, I electronically transmitted the attached
12   document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
13
     Notice of Electronic Filing to CM/ECF registrants: AUSA Joseph E. Koehler and AUSA
14
15   Kristen Brook. Additionally, a copy was served upon Mr. Abdul Kareem by first class

16   letter, postage prepaid, at:
17
                   Abdul Malik Abdul Kareem #44126-408
18                 FCI Florence
                   Federal Correctional Institution
19                 PO Box 6000
20                 Florence, CO 81226

21
22                                                   /s/Daniel R. Drake
                                                     Daniel R. Drake
23
24
25
26
27
                                                2
28
